Order, Supreme Court, New York County (Ryp, J.), entered March 26, 1981, unanimously modified on the law and the facts and in the exercise of discretion, to deny the motion of petitioner-respondent Cirkva to quash the subpoena duces tecum served by respondent-counterclaimant-appellant Genesco, Inc., upon American Express (Bloomingdale’s Travel Bureau) insofar as it calls for any record or document relating to any period of time prior to November 1, 1977, the date of Genesco, Inc.’s discharge of claimant John Schumacher, and otherwise affirmed as to any period thereafter, without costs. Schumacher is a claimant in arbitration, based on alleged wrongful discharge, against his former employer, Genesco, Inc. In presenting its side of the case, Genesco has subpoenaed certain records of American Express (Bloomingdale’s Travel Bureau) relating to travel of its employee, Cirkva, said to have been Schumacher’s companion on trips for which travel vouchers were submitted. One of the causes on which the disputed discharge was founded was a charge of submission of false expense vouchers covering trips claimed to have been personal excursions of the pair. While the records sought are seemingly relevant to the case in arbitration, they would lose relevance as of the date of Schumacher’s discharge, said to have been November 1,1977. Special Term should therefore not have vacated the subpoena in its entirety, and we have modified accordingly. Concur — Murphy, P. J., Birns, Ross and Markewich, JJ.